UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7823


TROY LAMONT KETCHMORE,

                Petitioner - Appellant,

          v.

HAROLD W. CLARKE, Director of the Virginia Department of
Corrections,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:12-cv-00515-RBS-DEM)


Submitted:   January 22, 2013              Decided: January 25, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Troy Lamont Ketchmore, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Troy    Lamont      Ketchmore      seeks     to    appeal       the    district

court’s order dismissing his 28 U.S.C. § 2254 (2006) petition as

an    unauthorized,         successive       petition.           The       order      is     not

appealable      unless        a    circuit       justice        or     judge        issues     a

certificate of appealability.                28 U.S.C. § 2253(c)(1)(A) (2006).

A    certificate      of      appealability        will     not       issue       absent      “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                   When the district court denies

relief   on    the    merits,      a   prisoner     satisfies          this    standard       by

demonstrating        that     reasonable         jurists    would          find     that     the

district      court’s      assessment     of     the     constitutional           claims      is

debatable     or     wrong.       Slack   v.      McDaniel,          529   U.S.     473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                             Slack, 529 U.S.

at 484-85.

              On appeal, we confine our review to the issues raised

in the Appellant’s brief.                 See 4th Cir. R. 34(b).                      Because

Ketchmore does not challenge the basis for the district court’s

disposition, he has forfeited appellate review of the court’s

order.      Accordingly, we deny a certificate of appealability,

                                             2
deny as moot the motions for bail pending appeal, and dismiss

the appeal.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                    DISMISSED




                                     3